Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Christopher Hayden Anderson, Appellant                   Appeal from the 115th District Court of
                                                         Upshur County, Texas (Tr. Ct. No. 19055).
No. 06-22-00007-CR         v.                            Memorandum Opinion delivered by Chief
                                                         Justice Morriss, Justice Stevens and Justice
The State of Texas, Appellee                             van Cleef participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment adjudicating guilt
by changing the recited entry under “Degree of Offense” to “2ND DEGREE FELONY.” As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Christopher Hayden Anderson, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.
                                                         RENDERED DECEMBER 6, 2022
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk